 

 

Case 2:20-cv-00372-RAJ Document 10 Filed 03/22/20 Page 1 of 1

U.S. Postal Service”
CERTIFIED MAIL® RECEIPT

Domestic Mail Only

For delivery information, visit our website at www.usps. ome

E961 Bt PAL USE

(Certified Mail Fee $355 mer = ors \

at
$ or ti a
lea Services & Fees (check box, add tee SP a a 1 1
[Return Receipt (hardcopy) g_ Pile lily fe - i

 

 

 

 

 

 

 

 

(Return Receipt (electronic) $ Postmark < ;
(C1 Certitied Mail Restricted Delivery $ r, cHere =
DJ Aduit Signature Required > SS oO
[1] Adutt Signature Restricted Detivery eo Ne. o
Postage .
$1.80
mt pace fPhsteres
Total Postage and Fees _ 03/10/2020
i$ ta 3 5

 

Sen fo

nan r iMOran

Stiga jeware Street Suk EAX6

City, ate 2 Ane
va G31 O (" —\27\
PS Form 3800, April Le SNES neta re St _ for Instructions

 

eo44 L640 OO801 &bcbh 804?

 

 

 
